COOKS, J.,
dissenting.
| Nummary Judgement is not appropriate in this case. La.Code Civ. P. art. 969(A). Further, the partition agreement’s failure to include any specific reference to the wife’s right to future spousal support while specifically limiting the husband’s right to seek a reduction makes it ambiguous. The affidavits of the parties attorneys, involved in the drafting of the document, creates a genuine issue of material fact regarding the “meeting of the minds of the parties” on the spousal support issue.